 



Exhibit 10.1

 



 

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW. NO SALE, TRANSFER OR OTHER
DISPOSITION OF THESE SECURITIES MAY BE MADE EXCEPT PURSUANT TO A REGISTRATION
STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES
ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR AFTER HAVING PROVIDED THE
COMPANY WITH AN OPINION OF COUNSEL IN FORM AND FROM COUNSEL ACCEPTABLE TO THE
COMPANY OBTAINED AT THE EXPENSE OF THE TRANSFEREE THAT SUCH SALE, TRANSFER OR
DISPOSITION IS PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
FEDERAL AND STATE SECURITIES LAWS.

 

 

 

Algae Dynamics Corp. 

 

CONVERSION AGREEMENT

 

This conversion agreement (the “Agreement”) is dated December 21, 2016 (the
“Effective Date”) by and between Algae Dynamics Corp., a Canadian corporation
(the “Company”), and ___________, a Canadian resident (“Investor”).

 

WHEREAS, Investor has or intends to provide goods or services to the Company as
described in Exhibit A hereto in the amount of $________ (the “Payable”); and

 

WHEREAS, Investor and the Company desire to convert the Payable into shares of
common stock of the Company as provided herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Investors and the Company agree as follows:

 

1.       Payable Conversion.

 

Effective as of the date hereof the Investor hereby agrees, subject to the
conditions set forth herein, to convert the Payable into shares of common stock
at a price per share of $0.3959.



 

 

  

 

2.       Company’s Representations. The Company hereby makes the following
representations, warranties and covenants in favor of Investor:

 

(a)       The common stock constitutes duly authorized common stock of the
Company, the issuance of which to Investor has been duly authorized by the board
of directors of the Company.

 

(b)       The common stock shall be validly issued and outstanding, fully paid,
nonassessable and free and clear of all liens and encumbrances arising through
the actions of the Company or its directors, officers, employees or agents.

 

3.       Investor’s Representations. The Company is issuing the common stock to
Investor in reliance upon the following representations made by Investor:

 

(a)       Investor is familiar with investments in corporations and understands
that Investor will become a shareholder of the Company.

 

(b)       Investor possesses adequate financial and business knowledge and
experience, either alone or with an advisor, to evaluate the merits and risks
associated with investing in the Company. Investor is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire
shares of common stock of the Company.

 

(c)       Investor has had the opportunity to conduct an independent
investigation of the Company and has reviewed, and is familiar with, all
information pertaining to the Company, and its business that Investor believes
would be material to any investment decision; and, to the extent Investor deemed
necessary or appropriate, has independently consulted professional, legal, and
accounting advisors on such matters relating to this investment.

 

(d)       Investor has had the opportunity (i) to review all documents, records
and books pertaining to this investment, requested by it; (ii) to obtain any
additional information that Investor requested; (iii) ask questions of, and
receive answers from, the Company or any person authorized to act on its behalf
concerning the business of Company, the terms and conditions of this investment
and any additional information requested by and provided to Investor.

 

(e)       Investor acknowledges and understands that the business of the Company
inherently involves a high degree of risk. Investor, therefore, recognizes that
an investment in the Company involves substantial risk and has taken full
cognizance of and understands all of the risks related to the purchase of the
common stock.

 

(f)       Investor can bear the economic risk of losing its entire investment
and understands that the common stock cannot readily be sold and is not suitable
for investment unless Investor has available other personal liquid assets to
assure that the investment in the Company will not cause any undue financial
difficulties or affect Investor’s ability to provide for current needs and
possible personal financial contingencies; and Investor is able to bear the
economic risks of the investment for an indefinite period.

 

 

  

 

(g)       Investor is the sole party in interest as to its investment in the
Company and is acquiring the common stock solely for investment for its own
account and has no agreement, understanding or arrangement to subdivide, sell,
assign, transfer, pledge or otherwise dispose of all or any part of its interest
to any other person, trust, corporation, partnership, limited partnership,
limited liability company, unincorporated association or other entity.

 

(h)       Investor is a resident of the Province of Ontario set forth below and
is an “accredited investor” as such term is defined under the rules and
regulations promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended (the “Act”).

 

(i)       Investor is executing this Agreement relying upon an independent
investigation of the Company and its economic prospects without relying on any
representations or warranties made by the Company or any person on its behalf,
or information other than information requested by and provided to Investor by
the Company.

 

(j)       Investor understands that the common stock to be issued under the
Agreement has not been registered under the Act or any state securities law; and
issuance of the common stock is being conducted in reliance upon exemptions from
such registration and that these securities have not been approved or
disapproved by the Securities and Exchange Commission nor any state securities
agency.

 

(k)       Investor further understands and acknowledges that the common stock is
subject to certain resale limitations imposed under the securities regulations;
and cannot be sold, transferred or otherwise disposed of by Investor unless such
sale is subsequently registered under the Act, and applicable state securities
laws or unless an exemption from such registration is available at the time of
the desired sale. Investor acknowledges that it has no right to require
registration of the common stock under federal or state securities laws. Without
limiting the foregoing, Investor agrees not to sell, pledge or otherwise
transfer or dispose of any interests or any portion thereof except in compliance
with all applicable laws. Investor acknowledges and agrees that on the
certificates evidencing the common stock will include a legend reading
substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING OR OTHERWISE HOLDING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF XFIT BRANDS, INC. (THE “CORPORATION”) THAT
SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A)
TO THE CORPORATION, (B) PURSUANT TO THE EXEMPTION FROM REGISTRATION UNDER THE
U.S. SECURITIES ACT PROVIDED BY RULE 144 OR RULE 144A THEREUNDER, IF AVAILABLE,
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OF THE UNITED STATES, OR
(C) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OF THE UNITED STATES,
AFTER THE HOLDER HAS, IN THE CASE OF (B) OR (C) ABOVE, FURNISHED TO THE
CORPORATION AT ITS EXPENSE AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE CORPORATION. HEDGING TRANSACTIONS
INVOLVING THE COMMON STOCK OF THE COMPANY MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE U.S. SECURITIES ACT.”

 

 

  

 

(l)       Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the parties, the parties do not
thereby or in any other manner waive any rights granted to them under federal or
state securities laws.

 

4.       Miscellaneous.

 

(a)       The Agreement shall be construed and enforced in accordance with the
laws of the Province of Ontario.

 

(b)       Captions in the Agreement are for convenience of reference only and
will not limit or otherwise affect the interpretation or effect of any term or
provision hereof.

 

(c)       Except as expressly set forth otherwise, this Agreement and the
rights, powers and duties set forth herein will bind and inure to the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto. Notwithstanding anything contained herein to the contrary, the
rights and duties of Investor are not assignable.

 

(d)       Each party to this Agreement hereby represents and warrants to the
other parties that it has had an opportunity to seek the advice of its own
independent legal counsel with respect to the provisions of the Agreement and
that its decision to execute the Agreement is not based on any reliance upon the
advice of any other party or its legal counsel. Each party represents and
warrants to the other party that in executing the Agreement such party has
completely read the Agreement and that such party understands the terms of the
Agreement and its significance. This Agreement shall be construed neutrally,
without regard to the party responsible for its preparation.

 

 

  

 

(e)       Each party to this Agreement hereby represents and warrants to the
other party that (i) the execution, performance and delivery of this Agreement
has been authorized by all necessary action by such party; (ii) the
representative executing this Agreement on behalf of such party has been granted
all necessary power and authority to act on behalf of such party with respect to
the execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.

 

(f)       This Agreement may be executed in any number of counterparts and
delivered by facsimile or by email, all of which taken together shall constitute
a single instrument.

 

5.       Indemnification. The Investor agrees to indemnify and hold harmless the
Company, its officers, members, employees, nominees, and agents against any
damages, claim or liability and the costs of any action or proceeding brought as
the result of any untrue representation, warranty or agreement made herein.

 

6.       Integration. The Agreement may be amended or modified only by an
instrument signed by the Investor and the Company. A waiver of any provision of
the Agreement must be in writing, designated as such, and signed by the party
against whom enforcement of that waiver is sought. The waiver by a party or a
breach of any provision of the Agreement will not operate or be construed as a
waiver of any subsequent or other breach thereof. The Agreement supersedes any
earlier agreements or understandings between the Investor and the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Algae Dynamics Corp., a Canadian corporation

 

By:   Name:     Title:    

 

[Investor]         By:     Address:          

 

 

  

 

EXHIBIT A

 

Amounts as per the September 30, 2016 – Financial Statements filed with the SEC:

 

 

  

 